          Case 1:20-cr-00239-ER Document 30 Filed 06/19/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 16, 2020
                                                     The June 29 pretrial conference is adjourned to
BY ECF
                                                     August 14, 2020, at 9:00 AM. Speedy trial time
                                                     is excluded from June 29, 2020, until August 14,
The Honorable Edgardo Ramos
United States District Judge                         2020, in the interest of justice.
Southern District of New York                        SO ORDERED.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007                                                           6/19/2020

           Re: United States v. Johnny Nunez, 20 Cr. 239 (ER)

Dear Judge Ramos,

        A conference is scheduled in this matter for June 29, 2020. The undersigned
communicated earlier today with defense counsel, Calvin Scholar, Esq., and the parties agree
that there are not currently any issues they would raise with the Court at a conference. The
Government has produced discovery and understands that Mr. Scholar has reviewed and
discussed it with the defendant. The parties have also engaged in—and expect to continue
engaging in—discussions about a pretrial resolution. Especially in light of the logistical
challenges associated with scheduling conferences during the COVID-19 pandemic, and in the
absence of any pressing matters to bring before the Court, the parties respectfully request the
conference be adjourned approximately 45 to 60 days.

        The Government also respectfully requests that time under the Speedy Trial Act be
excluded between June 29, 2020 and a new conference date, pursuant to 18 U.S.C. § 3161(h)(7),
to allow the defense to continue weighing its options and for the parties to further their
discussions about a resolution of the case. Mr. Scholar conveyed his consent to this exclusion.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _____________________________
                                             Frank J. Balsamello / Adam Hobson
                                             Assistant United States Attorneys
                                             (212) 637-2325 / -2484

cc:    Calvin Scholar, Esq., counsel for Johnny Nunez (via e-mail)
